





EXHIBIT 10.1




THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE, AND IS
BEING OFFERED AND SOLD PURSUANT TO AN EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND SUCH LAWS. THIS SECURITY MAY NOT BE SOLD
OR TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT OR SUCH OTHER LAWS.

 7% CONVERTIBLE DEBENTURE

Company: Cord Blood America, Inc.

Company Address: 501 Santa Monica Blvd. Suite 700, Santa Monica, CA 90401

Closing Date: October 28, 2008

Maturity Date: March 28, 2010

Principal Amount: $160,000

 Cord Blood America, Inc., a Florida corporation, and any successor or resulting
corporation by way of merger, consolidation, sale or exchange of all or
substantially all of the assets or otherwise (the “Company”), for value
received, hereby promises to pay to the Holder (as such term is hereinafter
defined), or such other Person (as such term is hereinafter defined) upon order
of the Holder, on the Maturity Date (as such term is hereinafter defined), the
Principal Amount (as such term is hereinafter defined), as such sum may be
adjusted pursuant to Article 3, and to pay interest thereon with such interest
commencing to accrue as of the date hereof, payable on the Maturity Date (except
that, if any such date is not a Business Day, then such payment shall be due on
the next succeeding Business Day), at the rate of Seven Percent (7.0%) per annum
(the “Interest Rate”). All interest payable on the Principal Amount of this
Debenture shall be calculated on the basis of a year of 365 or 366 days, as the
case may be, for the actual number of days (including the first day but
excluding the last day) occurring in the period for which such interest is
payable. This Debenture may not be prepaid without the written consent of the
Holder.




ARTICLE 1
DEFINITIONS

SECTION 1.1

Definitions. The terms defined in this Article whenever used in this Debenture
have the following respective meanings:

(i)

“Affiliate” has the meaning ascribed to such term in Rule 12b-2 under the
Securities Exchange Act of 1934, as amended.

(ii)

“Bankruptcy Code” means the United States Bankruptcy Code of 1986, as amended
(11 U.S.C. §§ 101 et. seq.).





___________________

Initials

                                          

____________________

Initials







--------------------------------------------------------------------------------







(iii)

“Business Day” means a day other than Saturday, Sunday or any day on which banks
located in the State of California are authorized or obligated to close.

(iv)

“Capital Shares” means the Common Stock and any other shares of any other class
or series of capital stock, whether now or hereafter authorized and however
designated, which have the right to participate in the distribution of earnings
and assets (upon dissolution, liquidation or winding-up) of the Company.

(v)

“Closing Date” means the closing date set forth in the first paragraph of this
Debenture.

(vi)

“Common Shares” or “Common Stock” means shares of the Company’s Common Stock.

(vii)

“Common Stock Issued at Conversion”, when used with reference to the securities
deliverable upon conversion of this Debenture, means all Common Shares now or
hereafter Outstanding and securities of any other class or series into which
this Debenture hereafter shall have been changed or substituted, whether now or
hereafter created and however designated.

(viii)

“Conversion” or “conversion” means the repayment by the Company of the Principal
Amount of this Debenture (and, to the extent the Holder elects as permitted by
Section 3.1, accrued and unpaid interest thereon) by the delivery of Common
Stock on the terms provided in Section 3.2, and “convert,” “converted,”
“convertible” and like words shall have a corresponding meaning.

(ix)

“Conversion Date” means any day on which all or any portion of the Principal
Amount of this Debenture is converted in accordance with the provisions hereof.

(x)

“Conversion Notice” means a written notice of conversion substantially in the
form annexed hereto as Exhibit A.

(xi)

“Conversion Price” on any date of determination means the applicable price for
the conversion of this Debenture into Common Shares on such day as set forth in
Section 3.1(a).

(xii)

“Current Market Price” on any date of determination means the closing price of a
Common Share on such day as reported in the “pink sheets” through the
Interdealer Trading Quotation System; provided, if such security is not traded
on the over the counter market via the pink sheets, then the closing price on
the NASDAQ OTCBB Exchange; provided further, that, if such security is not
listed or admitted to trading on the NASDAQ OTCBB, as reported on the principal
national security exchange or quotation system on which such security is quoted
or listed or admitted to trading, or, if not quoted or listed or admitted to
trading on any national securities exchange or quotation system, the closing bid
price of such security on the over-the-counter market on the day in question as
reported by Bloomberg LP or a similar generally accepted reporting service, as
the case may be.





___________________

Initials

                                          

____________________

Initials







--------------------------------------------------------------------------------







(xiii)

“Debenture” or “Debentures” means this Convertible Debenture of the Company or
such other convertible debenture(s) exchanged therefore as provided in
Section 2.1.

(xiv)

“Discount Multiplier” has the meaning set forth in Section 3.1(a).

(xv)

“Event of Default” has the meaning set forth in Section 6.1.

(xvi)

“Holder” means Tangiers Investors, LP, any successor thereto, or any Person to
whom this Debenture is subsequently transferred in accordance with the
provisions hereof.

(xvii)

“Interest Payment Due Date” means any date upon which interest is due to be paid
by the Company to the Holder, as set forth in the opening paragraph of this
Debenture.

(xviii)

“Market Disruption Event” means any event that results in a material suspension
or limitation of trading of the Common Shares.

(xix)

“Maturity Date” means the maturity date set forth in the first paragraph of this
Debenture.

(xx)

“Maximum Rate” has the meaning set forth in Section 6.4.

(xxi)

“Outstanding” when used with reference to Common Shares or Capital Shares
(collectively, “Shares”) means, on any date of determination, all issued and
outstanding Shares, and includes all such Shares issuable in respect of
outstanding scrip or any certificates representing fractional interests in such
Shares; provided, however, that any such Shares directly or indirectly owned or
held by or for the account of the Company or any Subsidiary of the Company shall
not be deemed “Outstanding” for purposes hereof.

(xxii)

“Person” means an individual, a corporation, a partnership, an association, a
limited liability company, an unincorporated business organization, a trust or
other entity or organization, and any government or political subdivision or any
agency or instrumentality thereof.

(xxiii)

“Principal Amount” means, for any date of calculation, the principal sum set
forth in the first paragraph of this Debenture (including all amounts
represented by (a) any cash advances made by Holder to the Company and (b) the
principal amount of the Promissory Note delivered to the Company by the Holder)
and for which Holder has not theretofore furnished a Conversion Notice in
compliance with Section 3.2.

(xxiv)

 “SEC” means the United States Securities and Exchange Commission.

(xxv)

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the SEC thereunder, all as in effect at the time.





___________________

Initials

                                          

____________________

Initials







--------------------------------------------------------------------------------







(xxvi)

“Securities Purchase Agreement” means that certain Securities Purchase Agreement
of even date herewith by and among the Company and Holder, as the same may be
amended from time to time.

(xxvii)

“Subsidiary” means any entity of which securities or other ownership interests
having ordinary voting power to elect a majority of the board of directors or
other persons performing similar functions are owned directly or indirectly by
the Company.

(xxviii)

“Trading Day” means any day on which (i) purchases and sales of securities on
the principal national security exchange or quotation system on which the Common
Shares are traded are reported thereon, or, if not quoted or listed or admitted
to trading on any national securities exchange or quotation system, as reported
by Bloomberg LP or a similar generally accepted reporting service, as the case
may be, (ii) at least one bid for the trading of Common Shares is reported and
(iii) no Market Disruption Event occurs.

(xxix)

“Volume Weighted Average Price”

per Common Share means the volume weighted average price of the Common Shares
during any Trading Day as reported in the “pink sheets” through the Interdealer
Trading Quotation System; provided, if such security is not traded on the over
the counter market via the pink sheets, then the volume weighted average price
on the NASDAQ OTCBB; provided further, that, if such security is not listed or
admitted to trading on the NASDAQ OTCBB, as reported on the principal national
security exchange or quotation system on which such security is quoted or listed
or admitted to trading, or, if not quoted or listed or admitted to trading on
any national securities exchange or quotation system, the volume weighted
average price of the Common Shares during any Trading Day on the
over-the-counter market as reported by Bloomberg LP or a similar generally
accepted reporting service, as the case may be.

All references to “cash” or “$” herein means currency of the United States of
America.

ARTICLE 2
EXCHANGES, TRANSFER AND REPAYMENT

SECTION 2.1

Registration of Transfer of Debentures. This Debenture, when presented for
registration of transfer, shall (if so required by the Company) be duly
endorsed, or be accompanied by a written instrument of transfer in form
reasonably satisfactory to the Company duly executed, by the Holder duly
authorized in writing.

SECTION 2.2

Loss, Theft, Destruction of Debenture. Upon receipt of evidence satisfactory to
the Company of the loss, theft, destruction or mutilation of this Debenture and,
in the case of any such loss, theft or destruction, upon receipt of indemnity or
security reasonably satisfactory to the Company, or, in the case of any such
mutilation, upon surrender and cancellation of this Debenture, the Company shall
make, issue and deliver, in lieu of such lost, stolen, destroyed or mutilated
Debenture, a new Debenture of like tenor and unpaid Principal Amount dated as of
the date hereof (which shall accrue interest from the most recent Interest
Payment Due Date on which an interest payment was made in full). This Debenture
shall be held and owned upon the express condition that the provisions of this
Section 2.2 are exclusive with





___________________

Initials

                                          

____________________

Initials







--------------------------------------------------------------------------------







respect to the replacement of a mutilated, destroyed, lost or stolen Debenture
and shall preclude any and all other rights and remedies notwithstanding any law
or statute existing or hereafter enacted to the contrary with respect to the
replacement of negotiable instruments or other securities without the surrender
thereof.

SECTION 2.3

Who Deemed Absolute Owner. The Company may deem the Person in whose name this
Debenture shall be registered upon the registry books of the Company to be, and
may treat it as, the absolute owner of this Debenture (whether or not this
Debenture shall be overdue) for the purpose of receiving payment of or on
account of the Principal Amount of this Debenture, for the conversion of this
Debenture and for all other purposes, and the Company shall not be affected by
any notice to the contrary. All such payments and such conversions shall be
valid and effectual to satisfy and discharge the liability upon this Debenture
to the extent of the sum or sums so paid or the conversion or conversions so
made.

SECTION 2.4

Repayment at Maturity. At the Maturity Date, the Company shall repay the
outstanding Principal Amount of this Debenture in whole in cash, together with
all accrued and unpaid interest thereon, in cash, to the Maturity Date.

ARTICLE 3
CONVERSION OF DEBENTURE

SECTION 3.1

Conversion; Conversion Price.

At the option of the Company, At the option of the Holder, this Debenture may be
converted, either in whole or in part, up to the full Principal Amount hereof
into Common Shares (calculated as to each such conversion to the nearest 1/100th
of a share), at any time and from time to time on any Business Day, subject to
compliance with Section 3.2. The number of Common Shares into which this
Debenture may be converted is equal to the dollar amount of the Debenture being
converted divided by the Conversion Price. The “Conversion Price” shall be equal
to the lesser of (i) $.01, or (ii) 90% of the average of the of the bid price
daily volume weighted average price of the Company’s Common Stock during the
five (5) consecutive Trading Days prior to Holder’s election to convert
(the percentage figure being a “Discount Multiplier”).

If the Holder elects to convert a portion of the Debenture and, on the day that
the election is made, the Volume Weighted Average Price per share of the
Company’s Common Stock is below $.0005, the Company shall have the right to
prepay that portion of the Debenture that Holder elected to convert, plus any
accrued and unpaid interest, at 135% of such amount. In the event that the
Company elects to prepay that portion of the Debenture, Holder shall have the
right to withdraw its Conversion Notice.

SECTION 3.2

Exercise of Conversion Privilege. (a) Conversion of this Debenture may be
exercised on any Business Day by the Holder by telecopying an executed and
completed Conversion Notice to the Company. Each date on which a Conversion
Notice is telecopied to the Company in accordance with the provisions of this
Section 3.2 shall constitute a Conversion Date. The Company shall convert this
Debenture and issue the Common Stock Issued at Conversion in the manner provided
below in this Section 3.2, and all voting and other rights





___________________

Initials

                                          

____________________

Initials







--------------------------------------------------------------------------------







associated with the beneficial ownership of the Common Stock Issued at
Conversion shall vest with the Holder, effective as of the Conversion Date at
the time specified in the Conversion Notice. The Conversion Notice also shall
state the name or names (with addresses) of the persons who are to become the
holders of the Common Stock Issued at Conversion in connection with such
conversion. As promptly as practicable after the receipt of the Conversion
Notice as aforesaid, but in any event not more than three (3) Business Days
after the Company’s receipt of such Conversion Notice, the Company shall (i)
issue the Common Stock Issued at Conversion in accordance with the provisions of
this Article 3 and (ii) cause to be mailed for delivery by overnight courier (x)
a certificate or certificate(s) representing the number of Common Shares to
which the Holder is entitled by virtue of such conversion and (y) cash, as
provided in Section 3.3, in respect of any fraction of a Common Share
deliverable upon such conversion. Such conversion shall be deemed to have been
effected at the time at which the Conversion Notice indicates, and at such time
the rights of the Holder of this Debenture, as such (except if and to the extent
that any Principal Amount thereof remains unconverted), shall cease and the
Person and Persons in whose name or names the Common Stock Issued at Conversion
shall be issuable shall be deemed to have become the holder or holders of record
of the Common Shares represented thereby, and all voting and other rights
associated with the beneficial ownership of such Common Shares shall at such
time vest with such Person or Persons. The Conversion Notice shall constitute a
contract between the Holder and the Company, whereby the Holder shall be deemed
to subscribe for the number of Common Shares which it will be entitled to
receive upon such conversion and, in payment and satisfaction of such
subscription (and for any cash adjustment to which it is entitled pursuant to
Section 3.4), to surrender this Debenture and to release the Company from all
liability thereon (except if and to the extent that any Principal Amount thereof
remains unconverted). No cash payment aggregating less than $1.00 shall be
required to be given unless specifically requested by the Holder.

(a)

If, at any time after the date of this Debenture, (i) the Company challenges,
disputes or denies the right of the Holder hereof to effect the conversion of
this Debenture into Common Shares or otherwise dishonors or rejects any
Conversion Notice delivered in accordance with this Section 3.2 or (ii) any
third party who is not and has never been an Affiliate of the Holder commences
any lawsuit or legal proceeding or otherwise asserts any claim before any court
or public or governmental authority which seeks to challenge, deny, enjoin,
limit, modify, delay or dispute the right of the Holder hereof to effect the
conversion of this Debenture into Common Shares, then the Holder shall have the
right, but not the obligation, by written notice to the Company, to require the
Company to promptly redeem this Debenture for cash at one hundred fifty percent
(150%) of the Principal Amount thereof, together with all accrued and unpaid
interest thereon to the date of redemption. Under any of the circumstances set
forth above, the Company shall be responsible for the payment of all costs and
expenses of the Holder, including reasonable legal fees and expenses, as and
when incurred in defending itself in any such action or pursuing its rights
hereunder (in addition to any other rights of the Holder).

(b)

The Holder shall be entitled to exercise its conversion privilege
notwithstanding the commencement of any case under the Bankruptcy Code. In the
event the Company is a debtor under the Bankruptcy Code, the Company hereby
waives to the fullest extent permitted any rights to relief it may have under 11
U.S.C. § 362 in respect of the Holder’s conversion privilege. The Company hereby
waives to the fullest extent permitted any rights to





___________________

Initials

                                          

____________________

Initials







--------------------------------------------------------------------------------







relief it may have under 11 U.S.C. § 362 in respect of the conversion of this
Debenture. The Company agrees, without cost or expense to the Holder, to take or
consent to any and all action necessary to effectuate relief under 11 U.S.C. §
362.

SECTION 3.3

Fractional Shares. No fractional Common Shares or scrip representing fractional
Common Shares shall be delivered upon conversion of this Debenture. Instead of
any fractional Common Shares which otherwise would be delivered upon conversion
of this Debenture, the Company shall pay a cash adjustment in respect of such
fraction in an amount equal to the same fraction multiplied by the Current
Market Price on the Conversion Date. No cash payment of less than $1.00 shall be
required to be given unless specifically requested by the Holder.

SECTION 3.4

Adjustments. The Conversion Price and the number of shares deliverable upon
conversion of this Debenture are subject to adjustment from time to time as
follows:

(i)

Reclassification, Etc. In case the Company shall reorganize its capital,
reclassify its capital stock, consolidate or merge with or into another Person
(where the Company is not the survivor or where there is a change in or
distribution with respect to the Common Stock of the Company), sell, convey,
transfer or otherwise dispose of all or substantially all its property, assets
or business to another Person, or effectuate a transaction or series of related
transactions in which more than fifty percent (50%) of the voting power of the
Company is disposed of (each, a “Fundamental Corporate Change”) and, pursuant to
the terms of such Fundamental Corporate Change, shares of common stock of the
successor or acquiring corporation, or any cash, shares of stock or other
securities or property of any nature whatsoever (including warrants or other
subscription or purchase rights) in addition to or in lieu of common stock of
the successor or acquiring corporation (“Other Property”) are to be received by
or distributed to the holders of Common Stock of the Company, then the Holder of
this Debenture shall have the right thereafter, at its sole option, to (x)
require the Company to prepay this Debenture for cash at one hundred
fifty percent (150%) of the Principal Amount thereof, together with all accrued
and unpaid interest thereon to the date of prepayment, (y) receive the number of
shares of common stock of the successor or acquiring corporation or of the
Company, if it is the surviving corporation, and Other Property as is receivable
upon or as a result of such Fundamental Corporate Change by a holder of the
number of shares of Common Stock into which the outstanding portion of this
Debenture may be converted at the Conversion Price applicable immediately prior
to such Fundamental Corporate Change, or (z) require the Company, or such
successor, resulting or purchasing corporation, as the case may be, to, without
benefit of any additional consideration therefor, execute and deliver to the
Holder a debenture with substantial identical rights, privileges, powers,
restrictions and other terms as this Debenture in an amount equal to the amount
outstanding under this Debenture immediately prior to such Fundamental Corporate
Change. For purposes hereof, “common stock of the successor or acquiring
corporation” shall include stock of such corporation of any class which is not
preferred as to dividends or assets over any other class of stock of such
corporation and which is not subject to prepayment and shall also include any
evidences of indebtedness, shares of stock or other securities which are
convertible into or exchangeable for any such stock, either immediately or upon
the arrival of a specified date or the happening of a specified event and any





___________________

Initials

                                          

____________________

Initials







--------------------------------------------------------------------------------







warrants or other rights to subscribe for or purchase any such stock. The
foregoing provisions shall similarly apply to successive Fundamental Corporate
Changes.

SECTION 3.5

Certain Conversion Limits.

The Company shall not effect any conversion of this Debenture, and a Holder
shall not have the right to convert any portion of this Debenture, to the extent
that after giving effect to the conversion, as set forth on the applicable
Conversion Notice, such Holder (together with such Holder’s Affiliates, and any
other person or entity acting as a group together with such Holder or any of
such Holder’s Affiliates) would beneficially own in excess of the Beneficial
Ownership Limitation (as defined below). For purposes of the foregoing sentence,
the number of shares of Common Stock beneficially owned by such Holder and its
Affiliates shall include the number of shares of Common Stock issuable upon
conversion of this Debenture with respect to which such determination is being
made, but shall exclude the number of shares of Common Stock which are issuable
upon (A) conversion of the remaining, unconverted principal amount of this
Debenture beneficially owned by such Holder or any of its Affiliates and (B)
exercise or conversion of the unexercised or unconverted portion of any other
securities of the Company subject to a limitation on conversion or exercise
analogous to the limitation contained herein (including, without limitation, any
other Debentures or warrants to purchase shares of the Company’s Common Stock)
beneficially owned by such Holder or any of its Affiliates. Except as set forth
in the preceding sentence, for purposes of this Section 3.5, beneficial
ownership shall be calculated in accordance with Section 13(d) of the Exchange
Act and the rules and regulations promulgated thereunder. To the extent that the
limitation contained in this Section 3.5 applies, the determination of whether
this Debenture is convertible (in relation to other securities owned by such
Holder together with any Affiliates) and of which principal amount of this
Debenture is convertible shall be in the sole discretion of such Holder, and the
submission of a Conversion Notice shall be deemed to be such Holder’s
determination of whether this Debenture may be converted (in relation to other
securities owned by such Holder together with any Affiliates) and which
principal amount of this Debenture is convertible, in each case subject to such
aggregate percentage limitations. To ensure compliance with this restriction,
each Holder will be deemed to represent to the Company each time it delivers a
Conversion Notice that such Conversion Notice has not violated the restrictions
set forth in this paragraph and the Company shall have no obligation to verify
or confirm the accuracy of such determination. In addition, a determination as
to any group status as contemplated above shall be determined in accordance with
Section 13(d) of the Exchange Act and the rules and regulations promulgated
thereunder. For purposes of this Section 3.5, in determining the number of
outstanding shares of Common Stock, a Holder may rely on the number of
outstanding shares of Common Stock provided to the Holder in writing by the
Company after Holder makes such request or in the event that the Company files,
any of the following with the Securities and Exchange Commission, the most
recent of the following: (A) the Company's most recent Form 10-QSB or
Form 10-KSB, as the case may be, (B) a more recent public announcement by the
Company; or (C) a more recent notice by the Company or the Company’s transfer
agent setting forth the number of shares of Common Stock outstanding. Upon the
written or oral request of a Holder, the Company shall within two Trading Days
confirm orally and in writing to such Holder the number of shares of Common
Stock then outstanding on the records of the Company as of the date of the
request. In any case, the number of outstanding shares of Common Stock shall be
determined after giving effect to the conversion or exercise of securities of
the Company, including this Debenture, by





___________________

Initials

                                          

____________________

Initials







--------------------------------------------------------------------------------







such Holder or its Affiliates since the date as of which such number of
outstanding shares of Common Stock was reported. The “Beneficial Ownership
Limitation” shall be 4.99% of the number of shares of the Common Stock
outstanding immediately after giving effect to the issuance of shares of Common
Stock issuable upon conversion of this Debenture held by the Holder. The
Beneficial Ownership Limitation provisions of this Section 3.5 may be waived by
such Holder, at the election of such Holder, upon not less than 61 days’ prior
notice to the Company, to, at the sole discretion of the Holder, either change
the Beneficial Ownership Limitation to (i) 9.99% of the number of shares of the
Common Stock outstanding immediately after giving effect to the issuance of
shares of Common Stock upon conversion of the Debenture held by the Holder and
the provisions of this Section 3.5 shall continue to apply, or (ii) remove any
Beneficial Ownership Limitation under this Debenture. The provisions of this
paragraph shall be construed and implemented in a manner otherwise than in
strict conformity with the terms of this Section 3.5 to correct this paragraph
(or any portion hereof) which may be defective or inconsistent with the intended
Beneficial Ownership Limitation herein contained or to make changes or
supplements necessary or desirable to properly give effect to such limitation.
If any court of competent jurisdiction shall determine that the foregoing
limitation is ineffective to prevent a Holder from being deemed the beneficial
owner of more than 9.99% of the then outstanding shares of Common Stock, then
the Company shall prepay such portion of this Debenture as shall cause such
Holder not to be deemed the beneficial owner of more than 9.99% of the then
outstanding shares of Common Stock. Upon such determination by a court of
competent jurisdiction, the Holder shall have no interest in or rights under
such portion of the Debenture. Any and all interest paid on or prior to the date
of such determination shall be deemed interest paid on the remaining portion of
this Debenture held by the Holder. Such prepayment shall be for cash at a
prepayment price of one hundred fifty percent (150%) of the Principal Amount
thereof, together with all accrued and unpaid interest thereon to the date of
prepayment. The limitations contained in this paragraph shall apply to a
successor holder of this Debenture.

ARTICLE 4
STATUS; RESTRICTIONS ON TRANSFER

SECTION 4.1

Status of Debenture. This Debenture constitutes a legal, valid and binding
obligation of the Company, enforceable in accordance with its terms subject, as
to enforceability, to general principles of equity and to principles of
bankruptcy, insolvency, reorganization and other similar laws of general
applicability relating to or affecting creditors’ rights and remedies generally.

SECTION 4.2

Restrictions on Transfer. This Debenture, and any Common Shares deliverable upon
the conversion hereof, have not been registered under the Securities Act. The
Holder by accepting this Debenture agrees that this Debenture and the shares of
Common Stock to be acquired as interest on and upon conversion of this Debenture
may not be assigned or otherwise transferred unless and until (i) the Company
has received the opinion of counsel for the Holder that this Debenture or such
shares may be sold pursuant to an exemption from registration under the
Securities Act, provided that the Company will not require opinions of counsel
for transactions involving transfers to Affiliates of the Holder or pursuant to
Rule 144 promulgated by the SEC under the Securities Act, except in unusual
circumstances, or (ii) a





___________________

Initials

                                          

____________________

Initials







--------------------------------------------------------------------------------







registration statement relating to this Debenture or such shares has been filed
by the Company and declared effective by the SEC.

Each certificate for shares of Common Stock deliverable hereunder shall bear a
legend as follows unless and until such securities have been sold pursuant to an
effective registration statement under the Securities Act:

“The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended (the “Securities Act”). The securities
may not be offered for sale, sold or otherwise transferred except (i) pursuant
to an effective registration statement under the Securities Act or (ii) pursuant
to an exemption from registration under the Securities Act in respect of which
the issuer of this certificate has received an opinion of counsel reasonably
satisfactory to the issuer of this certificate to such effect. Copies of the
agreement covering both the purchase of the securities and restrictions on their
transfer may be obtained at no cost by written request made by the holder of
record of this certificate to the Secretary of the issuer of this certificate at
the principal executive offices of the issuer of this certificate.”

ARTICLE 5
COVENANTS

SECTION 5.1

Conversion. The Company shall cause the transfer agent, not later than three (3)
Business Days after the Company’s receipt of a Conversion Notice, to issue and
deliver to the Holder the requisite shares of Common Stock Issued at Conversion.

SECTION 5.2

Notice of Default. If any one or more events occur which constitute or which,
with notice, lapse of time, or both, would constitute an Event of Default, the
Company shall forthwith give notice to the Holder, specifying the nature and
status of the Event of Default or such other event(s), as the case may be.

SECTION 5.3

Payment of Obligations. So long as this Debenture shall be outstanding, the
Company shall pay, extend, or discharge at or before maturity, all its
respective material obligations and liabilities, including, without limitation,
tax liabilities, except where the same may be contested in good faith by
appropriate proceedings.

SECTION 5.4

Compliance with Laws. So long as this Debenture shall be outstanding, the
Company shall comply with all applicable laws, ordinances, rules, regulations
and requirements of governmental authorities, except for such noncompliance
which would not have a material adverse effect on the business, properties,
prospects, condition (financial or otherwise) or results of operations of the
Company and the Subsidiaries.

SECTION 5.5

Inspection of Property, Books and Records. So long as this Debenture shall be
outstanding, the Company shall keep proper books of record and account in which
full, true and correct entries shall be made of all material dealings and
transactions in relation to its business and activities and shall permit
representatives of the Holder at the Holder’s expense to





___________________

Initials

                                          

____________________

Initials







--------------------------------------------------------------------------------







visit and inspect any of its respective properties, to examine and make
abstracts from any of its respective books and records, not reasonably deemed
confidential by the Company, and to discuss its respective affairs, finances and
accounts with its respective officers and independent public accountants, all at
such reasonable times and as often as may reasonably be desired.

SECTION 5.6

Reservation of Stock Issuable Upon Conversion. The Company shall at all times
reserve and keep available out of its authorized but unissued shares of Common
Stock, solely for the purpose of effecting the conversion of this Debenture,
such number of its shares of Common Stock as shall from time to time be
sufficient to effect the conversion of this Debenture; and if at any time the
number of authorized but unissued shares of Common Stock shall not be sufficient
to effect the conversion of this Debenture, in addition to such other remedies
as shall be available to the holder of this Debenture, the Company will take
such corporate action as may, in the opinion of its counsel, be necessary to
increase its authorized but unissued shares of Common Stock to such number of
shares as shall be sufficient for such purposes, including, without limitation,
engaging in best efforts to obtain the requisite shareholder approval to file an
amendment to the charter of the Company.

SECTION 5.7

  No Impairment. Except and to the extent waived or consented to by the Holder
or as otherwise permitted under the terms hereof, the Company will not, by
amendment of its Certificate of Incorporation or similar corporate charter or
through any reorganization, transfer of assets, consolidation, merger,
dissolution, issue or sale of securities or any other voluntary action, avoid or
seek to avoid the observance or performance of any of the terms to be observed
or performed hereunder by the Company, but will at all times in good faith
assist in the carrying out of all the provisions of this Debenture and in the
taking of all such action as may be necessary or appropriate in order to protect
the exercise rights of the Holder against impairment.

ARTICLE 6
EVENTS OF DEFAULT; REMEDIES

SECTION 6.1

Events of Default. “Event of Default” wherever used herein means any one of the
following events:

(i)

the Company shall default in the payment of principal of or interest on this
Debenture as and when the same shall be due and payable, or the Company shall
fail to perform or observe any other covenant, agreement, term, provision,
undertaking or commitment under this Debenture or the Securities Purchase
Agreement and such default shall continue for a period of ten (10) Business Days
after the delivery to the Company of written notice that the Company is in
default hereunder or thereunder;

(ii)

any of the representations, warranties, or covenants made by the Company herein,
in the Securities Purchase Agreement or in any certificate or financial or other
written statements heretofore or hereafter furnished by or on behalf of the
Company in connection with the execution and delivery of this Debenture or the
Securities Purchase Agreement shall be false or misleading in a material respect
on the Closing Date;

(iii)

under the laws of any jurisdiction not otherwise covered by clauses (iv) and (v)
below, the Company or any Subsidiary (A) becomes insolvent or generally not able





___________________

Initials

                                          

____________________

Initials







--------------------------------------------------------------------------------







to pay its debts as they become due, (B) admits in writing its inability to pay
its debts generally or makes a general assignment for the benefit of creditors,
(C) institutes or has instituted against it any proceeding seeking (x) to
adjudicate it a bankrupt or insolvent, (y) liquidation, winding-up,
reorganization, arrangement, adjustment, protection, relief or composition of it
or its debts under any law relating to bankruptcy, insolvency, reorganization or
relief of debtors including any plan of compromise or arrangement or other
corporate proceeding involving or affecting its creditors or (z) the entry of an
order for relief or the appointment of a receiver, trustee or other similar
person for it or for any substantial part of its properties and assets, and in
the case of any such official proceeding instituted against it (but not
instituted by it), either the proceeding remains undismissed or unstayed for a
period of sixty (60) calendar days, or any of the actions sought in such
proceeding (including the entry of an order for relief against it or the
appointment of a receiver, trustee, custodian or other similar official for it
or for any substantial part of its properties and assets) occurs or (D) takes
any corporate action to authorize any of the above actions;

(iv)

the entry of a decree or order by a court having jurisdiction in the premises
adjudging the Company or any Subsidiary a bankrupt or insolvent, or approving as
properly filed a petition seeking reorganization, arrangement, adjustment or
composition of or in respect of the Company under the Bankruptcy Code or any
other applicable Federal or state law, or appointing a receiver, liquidator,
assignee, trustee or sequestrator (or other similar official) of the Company or
of any substantial part of its property, or ordering the winding-up or
liquidation of its affairs, and any such decree or order continues and is
unstayed and in effect for a period of sixty (60) calendar days;

(v)

the institution by the Company or any Subsidiary of proceedings to be
adjudicated a bankrupt or insolvent, or the consent by it to the institution of
bankruptcy or insolvency proceedings against it, or the filing by it of a
petition or answer or consent seeking reorganization or relief under the
Bankruptcy Code or any other applicable federal or state law, or the consent by
it to the filing of any such petition or to the appointment of a receiver,
liquidator, assignee, trustee or sequestrator (or other similar official) of the
Company or of any substantial part of its property, or the making by it of an
assignment for the benefit of creditors, or the admission by it in writing of
its inability to pay its debts generally as and when they become due, or the
taking of corporate action by the Company in furtherance of any such action;

(vi)

a final judgment or final judgments for the payment of money shall have been
entered by any court or courts of competent jurisdiction against the Company and
remains undischarged for a period (during which execution shall be effectively
stayed) of thirty (30) days, provided that the aggregate amount of all such
judgments at any time outstanding (to the extent not paid or to be paid, as
evidenced by a written communication to that effect from the applicable insurer,
by insurance) exceeds One Hundred Thousand Dollars ($100,000);

(vii)

it becomes unlawful for the Company to perform or comply with its obligations
under this Debenture or the Securities Purchase Agreement in any respect;

(viii)

the Common Shares shall no longer be traded in the over the counter market via
the NASDAQ OTCBB (the “Trading Market” or, to the extent the Company becomes
eligible to list its Common Stock on any other national security exchange or
quotation





___________________

Initials

                                          

____________________

Initials







--------------------------------------------------------------------------------







system, upon official notice of listing on any such exchange or system, as the
case may be, it shall be the “Trading Market”) or suspended from trading on the
Trading Market, and shall not be reinstated, relisted or such suspension lifted,
as the case may be, within five (5) days;

(ix)

the Company shall fail to timely file all reports required to be filed by it
with the Commission (as defined in the Securities Purchase Agreement) pursuant
to Section 13 or 15(d) of the Exchange Act (as defined in the Securities
Purchase Agreement), or otherwise required by the Exchange Act; or

(x)

the Company shall default (giving effect to any applicable grace period) in the
payment of principal or interest as and when the same shall become due and
payable, under any indebtedness, individually or in the aggregate, of more than
Fifty Thousand Dollars ($50,000).

SECTION 6.2

Acceleration of Maturity; Rescission and Annulment. If an Event of Default
occurs and is continuing, then and in every such case the Holder may, in
Holder’s sole and absolute discretion, by a notice in writing to the Company,
rescind any outstanding Conversion Notice and declare that any or all amounts
owing or otherwise outstanding under this Debenture are immediately due and
payable and upon any such declaration this Debenture or such portion thereof, as
applicable, shall become immediately due and payable in cash at a price of one
hundred fifty percent (150%) of the Principal Amount thereof, together with all
accrued and unpaid interest thereon to the date of payment; provided, however,
in the case of any Event of Default described in clauses (iii), (iv), (v) or
(vii) of Section 6.1, all amounts owing or otherwise outstanding under this
Debenture automatically shall become immediately due and payable without the
necessity of any notice or declaration as aforesaid.

SECTION 6.3

Late Payment Penalty. If any portion of the principal of or interest on this
Debenture shall not be paid within ten (10) days of when it is due, the Discount
Multiplier under this Debenture shall decrease by one percentage point (1%) for
each period of ten (10) Business Days that any portion of such amount remains
unpaid by the Company for all conversions of this Debenture thereafter.

SECTION 6.4

Maximum Interest Rate.

Notwithstanding anything herein to the contrary, if at any time the applicable
interest rate as provided for herein shall exceed the maximum lawful rate which
may be contracted for, charged, taken or received by the Holder in accordance
with any applicable law (the “Maximum Rate”), the rate of interest applicable to
this Debenture shall be limited to the Maximum Rate. To the greatest extent
permitted under applicable law, the Company hereby waives and agrees not to
allege or claim that any provisions of this Debenture could give rise to or
result in any actual or potential violation of any applicable usury laws.

SECTION 6.5

Remedies Not Waived. No course of dealing between the Company and the Holder or
any delay in exercising any rights hereunder shall operate as a waiver by the
Holder.

SECTION 6.6

Remedies.

The Company acknowledges that a breach by it of its obligations hereunder will
cause irreparable harm to the Holder, by vitiating the intent and





___________________

Initials

                                          

____________________

Initials







--------------------------------------------------------------------------------







purpose of the transaction contemplated hereby. Accordingly, the Company
acknowledges that the remedy at law for a breach of its obligations under this
Debenture will be inadequate and agrees, in the event of a breach or threatened
breach by the Company of the provisions of this Debenture, that the Holder shall
be entitled to all other available remedies at law or in equity, and in addition
to the penalties assessable herein, to an injunction or injunctions restraining,
preventing or curing any breach of this Debenture and to enforce specifically
the terms and provisions thereof, without the necessity of showing economic loss
and without any bond or other security being required.  

SECTION 6.7

Payment of Certain Amounts.

Whenever pursuant to this Debenture the Company is required to pay an amount in
excess of the Principal Amount plus accrued and unpaid interest, the Company and
the Holder agree that the actual damages to the Holder from the receipt of cash
payment on this Debenture may be difficult to determine and the amount to be so
paid by the Company represents stipulated damages and not a penalty and is
intended to compensate the Holder in part for loss of the opportunity to convert
this Debenture and to earn a return from the sale of shares of Common Stock
acquired upon conversion of this Debenture at a price in excess of that price
paid for such shares pursuant to this Debenture. The Company and the Holder
hereby agree that such amount of stipulated damages is not disproportionate to
the possible loss to the Holder from the receipt of a cash payment without the
opportunity to convert this Debenture into shares of Common Stock.

SECTION 6.8

Filing of Form 8-K.

On or before the fourth Business Day following the date hereof, the Company
shall file a Current Report on Form 8-K describing the terms of the transactions
contemplated by the Documents (as defined in the Securities Purchase Agreement),
as required by the terms of the Securities Purchase Agreement, in the form
required by the Exchange Act and attaching the material Documents (including,
without limitation, the Securities Purchase Agreement and this Debenture) as
exhibits to such filing (the “8-K Filing”). In the event that the Company does
not file the 8-K Filing within four Business Days following the date hereof, the
Discount Multiplier under this Debenture shall decrease by one percentage point
(1%) for each period of five Business Days that the 8-K Filing is not filed by
the Company following the date hereof for all conversions of this Debenture
thereafter.

ARTICLE 7
MISCELLANEOUS

SECTION 7.1

Notice of Certain Events. In the case of the occurrence of any event described
in Section 3.4 of this Debenture, the Company shall cause to be mailed to the
Holder of this Debenture at its last address as it appears in the Company’s
security registry, at least twenty (20) days prior to the applicable record,
effective or expiration date hereinafter specified (or, if such twenty (20)
days’ notice is not possible, at the earliest possible date prior to any such
record, effective or expiration date), a notice thereof, including, if
applicable, a statement of (y) the date on which a record is to be taken for the
purpose of such dividend, distribution, issuance or granting of rights, options
or warrants, or if a record is not to be taken, the date as of which the holders
of record of Common Stock to be entitled to such dividend, distribution,
issuance or granting of rights, options or warrants are to be determined or (z)
the date on which such reclassification, consolidation, merger, sale, transfer,
dissolution, liquidation or winding-up is expected to become effective, and the
date as of which it is expected that holders of record of





___________________

Initials

                                          

____________________

Initials







--------------------------------------------------------------------------------







Common Stock will be entitled to exchange their shares for securities, cash or
other property deliverable upon such reclassification, consolidation, merger,
sale transfer, dissolution, liquidation or winding-up.

SECTION 7.2

Register. The Company shall keep at its principal office a register in which the
Company shall provide for the registration of this Debenture. Upon any transfer
of this Debenture in accordance with Articles 2 and 4 hereof, the Company shall
register such transfer on the Debenture register.

SECTION 7.3

Withholding. To the extent required by applicable law, the Company may withhold
amounts for or on account of any taxes imposed or levied by or on behalf of any
taxing authority in the United States having jurisdiction over the Company from
any payments made pursuant to this Debenture.

SECTION 7.4

Transmittal of Notices. Except as may be otherwise provided herein, any notice
or other communication or delivery required or permitted hereunder shall be in
writing and shall be delivered personally, or sent by telecopier machine or by a
nationally recognized overnight courier service, and shall be deemed given when
so delivered personally, or by telecopier machine or overnight courier service
as follows:

(1)

If to the Company, to:

501 Santa Monica Blvd. Suite 700

Santa Monica, CA 90401

Telephone: 310-432-4090

Facsimile: (310) 432-4098

(2)

If to the Holder, to:

Tangiers Capital, LLC
1446 Front St. Suite 400
San Diego, CA 92101
Telephone:

800-592-7704
Facsimile:

619-566-2011

Each of the Holder or the Company may change the foregoing address by notice
given pursuant to this Section 8.4.

SECTION 7.5

Attorneys’ Fees. Should any party hereto employ an attorney for the purpose of
enforcing or construing this Debenture, or any judgment based on this Debenture,
in any legal proceeding whatsoever, including insolvency, bankruptcy,
arbitration, declaratory relief or other litigation, the prevailing party shall
be entitled to receive from the other party or parties thereto reimbursement for
all reasonable attorneys' fees and all reasonable costs, including but not
limited to service of process, filing fees, court and court reporter costs,
investigative costs, expert witness fees, and the cost of any bonds, whether
taxable or not, and that such reimbursement shall be included in any judgment or
final order issued in that





___________________

Initials

                                          

____________________

Initials







--------------------------------------------------------------------------------







proceeding. The "prevailing party" means the party determined by the court to
most nearly prevail and not necessarily the one in whose favor a judgment is
rendered.

SECTION 7.6

Governing Law. This Debenture shall be governed by, and construed in accordance
with, the laws of the State of California (without giving effect to conflicts of
laws principles). With respect to any suit, action or proceedings relating to
this Debenture, the Company irrevocably submits to the exclusive jurisdiction of
the courts of the State of California sitting in San Diego and the United States
District Court located in the City of San Diego and hereby waives, to the
fullest extent permitted by applicable law, any claim that any such suit, action
or proceeding has been brought in an inconvenient forum. Subject to applicable
law, the Company agrees that final judgment against it in any legal action or
proceeding arising out of or relating to this Debenture shall be conclusive and
may be enforced in any other jurisdiction within or outside the United States by
suit on the judgment, a certified copy of which judgment shall be conclusive
evidence thereof and the amount of its indebtedness, or by such other means
provided by law.

SECTION 7.7

Waiver of Jury Trial. To the fullest extent permitted by law, each of the
parties hereto hereby knowingly, voluntarily and intentionally waives its
respective rights to a jury trial of any claim or cause of action based upon or
arising out of this Debenture or any other document or any dealings between them
relating to the subject matter of this Debenture and other documents. Each party
hereto (i) certifies that neither of their respective representatives, agents or
attorneys has represented, expressly or otherwise, that such party would not, in
the event of litigation, seek to enforce the foregoing waivers and (ii)
acknowledges that it has been induced to enter into this Debenture by, among
other things, the mutual waivers and certifications herein.

SECTION 7.8

Headings. The headings of the Articles and Sections of this Debenture are
inserted for convenience only and do not constitute a part of this Debenture.

SECTION 7.9

Payment Dates. Whenever any payment hereunder shall be due on a day other than a
Business Day, such payment shall be made on the next succeeding Business Day.

SECTION 7.10

Binding Effect. Each Holder by accepting this Debenture agrees to be bound by
and comply with the terms and provisions of this Debenture.

SECTION 7.11

No Stockholder Rights. Except as otherwise provided herein, this Debenture shall
not entitle the Holder to any of the rights of a stockholder of the Company,
including, without limitation, the right to vote, to receive dividends and other
distributions, or to receive any notice of, or to attend, meetings of
stockholders or any other proceedings of the Company, unless and to the extent
converted into shares of Common Stock in accordance with the terms hereof.

SECTION 7.12

Facsimile Execution. Facsimile execution of this Debenture shall be deemed
original.








___________________

Initials

                                          

____________________

Initials







--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Company has caused this Debenture to be signed by its
duly authorized officer on the date of this Debenture.

 

Cord Blood America, Inc.

 

By:

 

 

Name:

 

 

Title:

 














___________________

Initials

                                          

____________________

Initials







--------------------------------------------------------------------------------







EXHIBIT A
DEBENTURE CONVERSION NOTICE

TO:

Cord Blood America, Inc.

871 Marlborough Avenue, Suite 100, Riverside CA 92507

The undersigned owner of the Convertible Debenture due October 28, 2009 (the
“Debenture”) issued by Cord Blood America, Inc. (the “Company”) hereby
irrevocably exercises its option to convert $__________ Principal Amount of the
Debenture into shares of Common Stock in accordance with the terms of the
Debenture. The undersigned hereby instructs the Company to convert the portion
of the Debenture specified above into shares of Common Stock Issued at
Conversion in accordance with the provisions of Article 3 of the Debenture. The
undersigned directs that the Common Stock and certificates therefor deliverable
upon conversion, the Debenture reissued in the Principal Amount not being
surrendered for conversion hereby, [the check or shares of Common Stock in
payment of the accrued and unpaid interest thereon to the date of this Notice,]
together with any check in payment for fractional Common Stock, be registered in
the name of and/or delivered to the undersigned unless a different name has been
indicated below. All capitalized terms used and not defined herein have the
respective meanings assigned to them in the Debenture. The conversion pursuant
hereto shall be deemed to have been effected at the date and time specified
below, and at such time the rights of the undersigned as a Holder of the
Principal Amount of the Debenture set forth above shall cease and the Person or
Persons in whose name or names the Common Stock Issued at Conversion shall be
registered shall be deemed to have become the holder or holders of record of the
Common Shares represented thereby and all voting and other rights associated
with the beneficial ownership of such Common Shares shall at such time vest with
such Person or Persons.




Date and time: __________________

______________________________

By: ___________________________

Title: _________________________

Fill in for registration of Debenture:
Please print name and address
(including ZIP code number):

______________________________

______________________________

______________________________








A-1


